FLETCHER, Judge
(concurring in the result):
In my opinion, the decision of this Court in United States v. Hardy, 4 M.J. 20 (C.M.A. 1977), is not applicable to appellant’s case so we need not tamper with that decision. United States v. Hardy, supra, indeed was couched in jurisdictional terms, the general idea being that a coerced withdrawal of charges from the level of special court-martial jurisdiction invalidated a subsequent referral of these same charges to the level of general court-martial jurisdiction. Article 37, Uniform Code of Military Justice, 10 U.S.C. § 837. This jurisdictional approach or analysis is inappropriate in the present case for two reasons. First, Colonel Richards, the subordinate convening authority, was not coerced nor does it appear that he even withdrew his original referral of these charges from the special court-martial. Second, both convening authorities referred these charges to the level of special court-martial jurisdiction. Article 19, UCMJ, 10 U.S.C. § 819. Although, Major General Palmer’s referral embraces additional procedural mandates which permit the imposition of a bad-conduct discharge at the level of special court-martial jurisdiction, I do not believe that Congress intended this fact to have jurisdictional significance.
Only Congress has the authority to stratify a court system, as it has done in both the civilian federal system and the military federal system. There are two strata of courts in the military federal system: the special courts-martial and the general courts-martial. Jurisdictional features of each are set forth in Articles 18 * and 19 of the Code. Within each of these statutes exist requirements that are mandated for the imposition of certain sentences. These procedural requirements do not change the status of the court-martial.
The granted issue in this case asks whether the special court-martial convened by General Palmer lacked jurisdiction to try and convict appellant. In view of Article 23(b), UCMJ, 10 U.S.C. § 823(b), and the absence of any violation of Article 37 in his referral action, I believe this court-martial had jurisdiction to try appellant.

 Uniform Code of Military Justice, 10 U.S.C. § 818.